DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 22, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Taguchi et al. (“Sphingomyelin Analogues as Inhibitors of Sphingomyelinase,” Bioorganic & Medicinal Chemistry Letters 13 (2003) 1963–1966).
Taguchi et al. teach a method of preparing a ceramide conjugate comprising the step of N-acylation of a 1-carbamate derivative of 2-amino-4-octadecen-3-ol with an activated fatty acid (see formation of Compound 11 in Table 2 from Compound 8i in Table 1):  

    PNG
    media_image1.png
    106
    406
    media_image1.png
    Greyscale


wherein R2 is COC17H35 (stearic acid). The portion in red is the ceramide and the remaining  part of the molecule qualifies as a conjugate because the claim term conjugate is not limited to a particular structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (“Sphingomyelin Analogues as Inhibitors of Sphingomyelinase,” Bioorganic & Medicinal Chemistry Letters 13 (2003) 1963–1966) in view of Ong et al. (“Synthesis of ceramides using N-hydroxysuccinimide esters,” Journal of Lipid Research 13 (1972) 819-822).
Taguchi et al. teach a method of preparing a ceramide conjugate comprising the step of N-acylation of a 1-carbamate derivative of 2-amino-4-octadecen-3-ol with an activated fatty acid (see formation of Compound 11 in Table 2 from Compound 8i in Table 1).
Taguchi et al. do not teach that the activated fatty acid is the N-oxysuccinimide ester of the fatty acid.
Ong et al. teach the synthesis of ceramides using N-hydroxysuccinimide esters, including stearic acid p. 820, Table 1).
It would have been obvious to use the N-oxysuccinimide ester of the fatty acid taught by Ong et al. in the method of preparing a ceramide conjugate comprising the step of N-acylation of a 1-carbamate derivative of 2-amino-4-octadecen-3-ol with an activated fatty acid taught by Taguchi et al. One of ordinary skill in the art would have been motivated to do so in view of the teaching in Ong et al. that the reaction proceeds in excellent yield (84-96%) (abstract).

Allowable Subject Matter
Claims 1-4 and 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art WO 2009/048343 A1 teaches functionalized lipid constructs comprising a functional group, such as biotin, linked to a diacylglycerolphospholipid moiety via a linker equivalent to the linker of the instant invention (see for example schemes I-IV and figure 11). WO 2009/048343 A1 does not teach or suggest that the lipid is a ceramide of the formula in instant claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654